SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. ) Medlink International, Inc. (Name of Issuer) Common Stock, par value $.001 per share (Title of Class of Securities) (CUSIP Number) Galileo Partners, LLC 10550 Fontenelle Way Los Angeles, CA9077 (310) 474-7800 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 19, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box / /. (Continued on following pages) (Page 1 of 5 Pages) 1 NAME OF REPORTING PERSON Galileo Partners, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(A) / /(B) / / 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(D) OR 2(E): / / 6 CITIZENSHIP OR PLACE OF ORGANIZATION California NUMBER OF SHARES BENEFICIALLY OWNED BY REPORTING PERSON WITH 7 SOLE VOTING POWER 2,195,000 (A) 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 2,195,000 (A) 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,195,000 (A) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES* / / 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 7% 14 TYPE OF REPORTING PERSON* OO (Limited Liability Company) (A) See Item 5. Item 1. Security And Issuer. This statement on Schedule 13D relates to the Series A Common Stock (the “Shares”), Series A Preferred Stock, each share of which is convertible into 1,000 Shares at a conversion price of $0.45 per share, (the “Series A Preferred”)and warrants to purchase Series A Preferred of Medlink International, Inc., a Minnesota corporation (the “Issuer”). The Issuer’s principal executive offices are located at 11 Oval Drive, Suite 200B Islandia NY,11749 Item 2. Identity And Background. This statement is being filed by Galileo Partners, LLC (“Galileo”) (the “Reporting Person”) whose principal business is investments and the principal business address is 10550 Fontenelle Way, Los Angeles, CA, 90077.Galileo is a California a limited liability company. During the past five years the Reporting Person has not been convicted in a criminal proceeding or has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of which any of the foregoing was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or State securities laws, or finding any violation with respect to such laws. Item 3. Source And Amount Of Funds Or Other Consideration. The total amount of funds used to purchase the Securities was $360,000 and was furnished from the working capital of Galileo. Item 4. Purpose Of The Transaction. On February 10, 2010 the Reporting Person received 500,000 Shares pursuant to a consulting arrangement with the Issuer. On March 4, 2010 the Reporting Person received 95,000 Shares pursuant to a consulting arrangement with an affiliate. On March 11, 2010 the Reporting Person purchased 200 shares of Series A Preferred and a three – year warrant to purchase 200,000 shares of Series A Preferred at an exercise price of $1.05 per share (the Series A Warrants”) (1) for the purchase price of $90,000. On April 8, 2010 the Reporting Person purchased an additional 200 shares of Series A Preferred and additional Series A Warrants (1) for the purchase price of $90,000. On April 23, 2010 the Reporting Person purchased an additional 200 shares of Series A Preferred and additional Series A Warrants (1) for the purchase price of $90,000 On May 13, 2010 the Reporting Person purchased an additional 200 shares of Series A Preferred and additional Series A Warrants (1) for the purchase price of $90,000. (1) The Issuer granted the Series A Warrants in May 2010 retroactive to the purchase dates of the Series A Preferred Stock. Item 5. Interest In Securities Of The Issuer. Galileo is the owners of an aggregate of 2,195,000 Shares (on an as diluted basis), representing approximately 7% of the outstanding Shares (based upon 31,567,236 Shares outstanding as of December 31, 2009, as reported on the latest 10-K filed by the Issuer ). Item 6. Contracts, Arrangements, Understandings Or Relationships With Respect To Securities Of The Issuer. Not applicable Item 7. Material To Be Filed As Exhibits. None SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. Galileo Partners, LLC DATED: May 19, 2010 By: /s/Steve Antebi Steve Antebi, Managing Member
